DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 16, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-9, 12, 13, 15, and 32-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: The amendments to the claim now state that the “feed material” comprises “an additive manufacturing apparatus” and “…elements of a feed material” and a “reel…supplying the feed material”.  It does not make sense that the feed material comprises itself plus other elements including a reel to supply itself.  It is a recursive statement for the feed material to be defined as the feed material, plus the apparatus, plus the reel that holds the feed material, i.e. a component in the claims is defined as a collection of items, and one of those items is the component itself. This renders the claim unclear. For the purpose of further examination, it is taken that instead of the feed material being defined this way, the feed material system is the component that comprises the apparatus, feed material, and reel.
Regarding claim 13: Claim 13 recites the limitation "the contacting elements" in the last line.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend and interpreted as the adjoining elements.
Regarding claim 15: Claim 15 recites the limitation "the reaction product" in the first line.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 8, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (CN 104626587) using the translation supplied with the IDS of Jan. 2, 2020 for citations, in view of Johnson et al. (U.S. Pat.  3,317,471) as evidenced by KR 101 391 293, using the translation supplied with the IDS of May 15, 2018 for the citations.
Regarding claim 1: Wei et al. teaches a feed material system/3D printer wire feeding device (title) comprising an additive manufacturing apparatus/3D printer (abstract), one or more preform elements of a feed material/3D printer wire (abstract), and a rotatable (abstract) reel capable of substantially continuously supplying the feed material/wire during deposition of successive layers in a layer-by-layer build-up of an article (figure 1). The feed material is in a fibrillated form/wire carried on the rotatable reel (abstract and figure 1) and adapted to be dispensed by the additive manufacturing apparatus/3D printer (abstract). In 3D printing, the layers dispensed by the 3D printer are adhesive toward one another.  Therefore, there is no evidence that the feed material of Wei et al. would not be capable of acting as a tie-layer between layers of dissimilar materials in an article made by additive manufacturing.
Wei et al. does not teach the feed material claimed.  However, Johnson et al. teaches a thermoplastic resinous reaction product (title), which reads on the “feed 
    PNG
    media_image1.png
    36
    260
    media_image1.png
    Greyscale
 (col. 1 lines 40-50). The compound is called a thermoplastic (title), which is defined as being capable of transforming from a generally non-tacky first state to a second state in which the material is softened, upon application of heat, relative to the first state and is at least partially tacky in the second state to permit it to adhesively bond to a surface upon which it is deposited for forming a layer on the surface, to a third state in which the material is harder than when in the second state but remains able to further soften upon application of heat.  Johnson et al. teaches that the material is not crosslinked (col. 1 lines 30-35). The material is adapted to be dispensed by an additive manufacturing apparatus/capable of being extruded (col. 1 lines 10-15). Wei et al. and Johnson et al. are analogous art since they are both concerned with the same field of endeavor, namely extrudable compositions.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the feed material/thermoplastic resinous reaction product of Johnson et al. on the reel of Wei et al. and would have been motivated to do so since the reference teaches it is capable of being extruded, while using the evidence of KR 101 391 293, which teaches that the 3D printing process uses extruded filament (para. 7), indicating that a material capable of being extruded is also capable of being 3D printed.
Regarding claim 2: Wei et al. teaches the basic claimed system set forth above.  Not disclosed is the polymeric material is a product of a reaction of one or more functional amines with one or more polyfunctional epoxide-containing resins. However, 
Regarding claim 5: Wei et al. teaches the basic claimed system set forth above.  Not disclosed is the polymeric material is a product of a reaction of diglycidyl ether of bisphenol A and monoethanolamine. However, Johnson et al. teaches the reaction product of a monofunctional amine/ethanolamine/monoethanolamine (col. 1 line 70) with a difunctional epoxy/diglycidyl ether of p,p’-methylene bisphenol/diglycidyl ether of bisphenol A (col. 1 lines 50-55). At the time of the invention a person having ordinary skill in the art would have found it obvious to use the feed material/thermoplastic resinous reaction product of Johnson et al. on the reel of Wei et al. and would have been motivated to do so since the reference teaches it is capable of being extruded, while using the evidence of KR 101 391 293, which teaches that the 3D printing process uses extruded filament (para. 7), indicating that a material capable of being extruded is also capable of being 3D printed.
Regarding claims 8 and 9: While Johnson et al. does not directly teach the glass transition temperature, since the reaction product of Johnson et al. is made of the same reactants as claimed, the properties of the resin will also be as claimed. Mere 
Regarding claim 15: While Johnson et al. may not explicitly teach the properties claimed, since the reaction product of Johnson et al. is made of the same reactants as claimed, the properties of the resin will also be as claimed. Mere recognition of latent properties or additional advantages in the prior art does not render nonobvious an otherwise known invention (MPEP 2145 II). Products of identical chemical composition cannot have mutually exclusive properties (MPEP 2112.01 II).

Claims 1, 6, 7, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (CN 104626587) using the translation supplied with the IDS of Jan. 2, 2020 for citations, in view of Heinemeyer et al. (U.S. Pat.  4,612,156) as evidenced by KR 101 391 293, using the translation supplied with the IDS of May 15, 2018 for the citations.
Regarding claims 1, 6 and 7: Wei et al. teaches a feed material system/3D printer wire feeding device (title) comprising an additive manufacturing apparatus/3D printer (abstract), one or more preform elements of a feed material/3D printer wire (abstract), and a rotatable (abstract) reel capable of substantially continuously supplying the feed material/wire during deposition of successive layers in a layer-by-layer build-up of an article (figure 1). The feed material is in a fibrillated form/wire carried on the rotatable reel (abstract and figure 1) and adapted to be dispensed by the additive manufacturing apparatus/3D printer (abstract). In 3D printing, the layers dispensed by the 3D printer 
Wei et al. does not teach the feed material.  However, Heinemeyer et al. teaches a thermoplastic resin (abstract) comprising the reaction of an epoxy resin (col. 2 lines 15-20) with a hydroxyl containing compound (col. 4 lines 25-30).  The epoxy resin can be a diglycidyl ether of bisphenol A (formula II and col. 3 lines 60-65) and the polyhydric phenolic material can be bisphenol S (col. 5 lines 1-2).  The feed material has pendant hydroxyl groups: 
    PNG
    media_image2.png
    122
    814
    media_image2.png
    Greyscale
 and is capable of being extruded (col. 2 lines 5-10). Wei et al. and Heinemeyer et al. are analogous art since they are both concerned with the same field of endeavor, namely extrudable compositions.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the feed material/thermoplastic resinous reaction product of Heinemeyer et al. on the reel of Wei et al. and would have been motivated to do so since the reference teaches it is capable of being extruded, while using the evidence of KR 101 391 293, which teaches that the 3D printing process uses extruded filament (para. 7), indicating that a material capable of being extruded is also capable of being 3D printed.
Regarding claims 32-34: Heinemeyer et al. teaches the reactants in a ratio of molar amounts of 0.3:1-1.1:1 (col. 2 lines 35-37), which overlaps the claimed ranges, and has embodiments that are not 1:1 and are non-equimolar (such as 0.3:1).
s 21-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over KR 101391293 (using the provided machine translation for citations) in view of Heinemeyer et al. (U.S. Pat.  4,612,156). 
Regarding claims 21 and 22: KR 101391293 teaches a method of making a 3D article (title) comprising depositing a thermoplastic onto a substrate layer by layer to form a 3D solid article (para. 8).  The thermoplastic used can have a segment made of polyalkylene glycol (para. 23), which includes a plurality of repeat units having ether linkages. At the time of the invention a person having ordinary skill in the art would have found it obvious to use the polyalkylene glycol reactant in the thermoplastic material of KR 101391293 and would have been motivated to do so since KR 101391293 teaches it is an acceptable soft segment for the thermoplastic polyester elastomer.
KR 101391293 does not teach the reaction product of at least one diepoxide and at least one bisphenol. However, Heinemeyer et al. teaches a thermoplastic resin (abstract) comprising the reaction of an epoxy resin (col. 2 lines 15-20) with a hydroxyl containing compound (col. 4 lines 25-30) and has pendant hydroxyl groups: 
    PNG
    media_image2.png
    122
    814
    media_image2.png
    Greyscale
 (col. 2 lines 5-10).  The epoxy resin can be a diglycidyl ether of bisphenol A (formula II and col. 3 lines 60-65) and the polyhydric phenolic material can be bisphenol S (col. 5 lines 1-2).  Heinemeyer et al. and KR 101391293 are analogous art since they are both concerned with the same field of endeavor, namely thermoplastic resins in extruding processes.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the reaction product of Heinemeyer et al. in the process of KR 
Regarding claim 23: KR 101391293 teaches heating to 190 °C (para. 37) through a die head, where the glass transition point is less than 70 °C (para. 21).
Regarding claim 25: While KR 101391293 may not explicitly teach the properties claimed, since the reaction product of KR 101391293 and Heinemeyer et al. is made of the same reactants as claimed, the properties of the resin will also be as claimed. Mere recognition of latent properties or additional advantages in the prior art does not render nonobvious an otherwise known invention (MPEP 2145 II). 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over KR 101391293 (using the provided machine translation for citations) in view of Heinemeyer et al. (U.S. Pat.  4,612,156) as applied to claim 21 set forth above and in view of Comb et al. (US 2013/0186549).
Regarding claim 24: KR 101391293 teaches a second layer printed through the die head onto first layer (para. 8).  KR 101391293 does not teach the temperature of the heated portion when it contacts the previously deposited layer.  However, Comb et al. teaches that the temperature of the layer as it is pressed into the previously printed layer is between the glass transition temperature and the fusion temperature (para. 49).  KR 101391293 and Comb et al. area analogous art since they are both concerned with the same field of endeavor, namely additive manufacturing.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the temperature higher than the glass transition temperature as in Comb et al. in the .

Claims 35, 36, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (CN 104626587) using the translation supplied with the IDS of Jan. 2, 2020 for citations, in view of Johnson et al. (U.S. Pat.  3,317,471) as evidenced by KR 101 391 293, using the translation supplied with the IDS of May 15, 2018 for the citations as applied to claim 1 set forth above, -or-,
Wei et al. (CN 104626587) using the translation supplied with the IDS of Jan. 2, 2020 for citations, in view of Heinemeyer et al. (U.S. Pat.  4,612,156) as evidenced by KR 101 391 293, using the translation supplied with the IDS of May 15, 2018 for the citations as applied to claim 1 set forth above, -in view of-,
Guillemette et al. (WO 2015/077262).
Regarding claims 35 and 36: Wei et al. teaches the basic claimed feed material system set forth above.  Not disclosed is the feed material having a sheath around a core, the core having a higher Tg than the sheath.  However, Guillemette et al. teaches a feed material having a core of one polymer surrounded by a sheath of another polymer (fig 1, d and abstract). Different materials have different glass transition temperatures, so there exists an embodiment in which the core exhibits a higher Tg than the sheath. Wei et al. and Guillemette et al. are analogous art since they are both concerned with the same field of endeavor, namely 3D printing filament.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the structure of Guillemette et al. in the filament of Wei et al. and would have been 
Regarding claims 12 and 13: The limitations of claim 12 are method steps directed to the intended use of the product.  The product is claimed and the prior art teaches the product.  The method of using the product does not materially change the product. Also, the limitation directed toward the adjoining elements of the feed material being separable are latent properties of the product. Mere recognition of latent properties or additional advantages in the prior art does not render nonobvious an otherwise known invention (MPEP 2145 II).

Response to Arguments
Applicant’s arguments filed August 16, 2021, with respect to the rejection(s) of claims 1, 2, 5-9, 12, 13, 15, and 32-36 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made with additional references. Regarding claims 21-25, Heinemeyer et al. does teach pendant hydroxyl moieties and the reaction product of at least one diepoxide and at least one bisphenol as set forth in the rejection above. The references are analogous art, as evidenced by KR 101 391 293, which teaches that the 3D printing process uses extruded filament (para. 7), indicating that a material capable of being extruded is also capable of being 3D printed.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/           Primary Examiner, Art Unit 1767